Case 0:20-cv-61760-RS Document 18 Entered on FLSD Docket 07/06/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO. 0:20-cv-61760-RS

 TYLER CARBONELLI, individually
 and on behalf of all others similarly situated,                  CLASS ACTION

        Plaintiff,

 vs.

 AMERICAN AUTO REPAIR COVERAGE, LLC,                              JURY TRIAL DEMANDED
 a Missouri Corporation,
 d/b/a AMERICAN AUTO REPAIR,

        Defendant.
 ___________________________________________/


                                  NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE that Plaintiff, Tyler Carbonelli, through counsel hereby informs

 the Court that the parties have reached a settlement of Plaintiff’s individual claims in this matter.

 The parties are presently drafting, finalizing, and executing the formal settlement documents. Upon

 full execution of the same, the parties will file the appropriate dismissal documents with the Court.



 Dated: July 6, 2021                               Respectfully submitted,

                                                   /s/ Seth M. Lehrman
                                                   Seth M. Lehrman (FBN 132896)
                                                   E-mail: seth@epllc.com
                                                   EDWARDS POTTINGER LLC
                                                   425 North Andrews Avenue, Suite 2
                                                   Fort Lauderdale, FL 33301
                                                   Telephone: 954-524-2820
                                                   Facsimile: 954-524-2822

                                                   Attorneys for Plaintiff




                                                      1
Case 0:20-cv-61760-RS Document 18 Entered on FLSD Docket 07/06/2021 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was filed with the
 Court’s CM/ECF system on July 6, 2021, and will be served on the following individual(s) through
 the ECF system and/or email.

                                             /s/ Seth M. Lehrman
                                             Seth M. Lehrman, Esq.




                                        SERVICE LIST


 Edward A. Maldonado, Esq. (FBN 0129781)
 E-mail: eam@maldonado-group.com
 THE LAW OFFICE OF EDWARD A. MALDONADO, PA
 2850 Douglas Road, Suite 303
 Coral Cables, Florida 33134
 Telephone: 305-477-7580 x214
 Facsimile: 561-835-9602

 Attorneys for Defendant




                                                2
